     Case 2:20-cv-02679-MCS-E Document 37 Filed 05/03/21 Page 1 of 6 Page ID #:969




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section
 5   FATIMARGENTINA LACAYO (Cal. Bar No. 326248)
     HILLARY M. BURRELLE (Cal. Bar No. 298931)
 6   Assistant United States Attorney
           Federal Building, Suite 7516
 7         300 North Los Angeles Street
           Los Angeles, California 90012
 8         Telephone: (213) 894-3038/2420
           Facsimile: (213) 894-7819
 9         E-mail: Fatima.Lacayo@usdoj.gov/Hillary.Burrelle@usdoj.gov
10   Attorneys for Defendant Louis DeJoy,
     Postmaster General, United States Postal Service
11
12
                             UNITED STATES DISTRICT COURT
13
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                     WESTERN DIVISION
15
     EBONY BALLARD,                                 No. CV 20-02679 MCS (Ex)
16
                Plaintiff,                          DEFENDANT’S MOTION IN LIMINE #1
17                                                  TO EXCLUDE, OR IN THE
                       v.                           ALTERNATIVE LIMIT, THE
18                                                  TESTIMONY OF DELORES
   LOUIS DEJOY, Postmaster                          FRACTIOUS; DECLARATION OF
19 General of the United States Postal              FATIMARGENTINA LACAYO
20 Service,                                         Pretrial Conf:    May 24, 2021
                                                    Time:             2:00 p.m.
21                                                  Trial:            June 15, 2021
                                                    Ctrm:             United States Courthouse
22              Defendant.                                            350 W. First Street
                                                                      Courtroom 7C, 7th Floor
23                                                                    Los Angeles, CA 90012
24                                                  Hon. Mark C. Scarsi
                                                    United States District Judge
25
26
27
28
                                                1
     Case 2:20-cv-02679-MCS-E Document 37 Filed 05/03/21 Page 2 of 6 Page ID #:970




1                 NOTICE OF MOTION AND MOTION IN LIMINE NO. 1
2          PLEASE TAKE NOTICE that on May 24, 2021, at 2:00 p.m., or as soon
3    thereafter as it may be heard, defendant Louis DeJoy, Postmaster General for the United
4    States Postal Service (“USPS”), will, and hereby does, move this Court for an order
5    excluding, or in the alternative limiting the testimony of, Plaintiff’s lay witness Delores
6    Fractious. This motion will be made in the First Street Federal Courthouse before the
7    Honorable Mark C. Scarsi, United States District Judge, located at 350 W. 1st Street, Los
8    Angeles, CA 90012, Courtroom 7C, 7th Floor.
9          Defendant brings this motion on the ground that Delores Fractious’ testimony is
10   irrelevant, is inadmissible as it relates to subsequent remedial measures and character
11   evidence, and will serve only to improperly inflame the passions of the jury in violation
12   of Federal Rules of Evidence 402, 403, 404 and 407.
13         This motion is made upon this notice, the Declaration of Fatimargentina Lacayo
14   the attached memorandum of points and authorities, and all pleadings, records, and other
15   documents on file with the Court in this action, and upon such oral argument as may be
16   presented at the hearing of this motion. This motion is made following the conference of
17   counsel pursuant to the Local Rule 16-2 meeting of counsel and this Court’s Scheduling
18   Order, which was held on April 26, 2021.
19
20     Dated: May 3. 2021                   TRACY L. WILKISON
                                            Acting United States Attorney
21                                          DAVID M. HARRIS
                                            Assistant United States Attorney
22                                          Chief, Civil Division
                                            JOANNE S. OSINOFF
23                                          Assistant United States Attorney
                                            Chief, General Civil Section, Civil Division
24
                                            /s/
25                                          FATIMARGENTINA LACAYO
                                            HILLARY BURRELLE
26                                          Assistant United States Attorney
27                                          Attorneys for Defendant, Louis DeJoy
28
                                                  2
     Case 2:20-cv-02679-MCS-E Document 37 Filed 05/03/21 Page 3 of 6 Page ID #:971




1    I.    INTRODUCTION
2          Plaintiff has indicated her intent to call Delores Fractious as a lay witness in her
3    case in chief. Ms. Fractious is a relief clerk with the USPS. If permitted to testify,
4    Defendant anticipates that Ms. Fractious will allege that on one occasion in or around
5    2018, City Carrier Raul Wysinger grabbed her buttocks in the workplace and that on one
6    or two occasions he made verbal comments that made her feel uncomfortable.
7    Importantly, Ms. Fractious admitted during her deposition that she never reported the
8    physical or verbal interactions to anyone in USPS management. (Declaration of
9    Fatimargentina Lacayo, Ex. A.) As Plaintiff must prove that USPS management was on
10   notice of the allegedly hostile work environment, Ms. Fractious’ testimony is made
11   irrelevant by her own admission. Further, the emotional nature of Ms. Fractious’
12   testimony will serve only to inflame the passions of the jury, rendering the testimony far
13   more prejudicial than probative.
14         The testimony further contains inadmissible character evidence relating to the
15   alleged harasser, Raul Wysinger, and inadmissible evidence of subsequent remedial
16   measures by the USPS following Ms. Fractious’ involvement in the present litigation.
17   II.   ARGUMENT
18         A.     Fractious’ Testimony Should Be Excluded in Its Entirety
19         Ms. Fractious’ testimony is not relevant to the hostile work environment claim at
20   issue and should be excluded in its entirety. The jury in this case is charged with
21   evaluating whether Plaintiff experienced a hostile work environment based on sex, and
22   whether the USPS knew or should have known about the alleged harassment and failed
23   to take reasonable steps to end the harassment. See Ninth Cir. Model Civil Jury
24   Instruction No. 10.7.
25         Federal Rules of Evidence 401 and 402 provide that only relevant evidence is
26   admissible. Relevant evidence is that which has “any tendency to make the existence of
27   any fact that is of consequence to the determination of the action more probable or less
28   probable than it would be without the evidence.” Fed. R. Evid. 401. Courts routinely
                                                   3
     Case 2:20-cv-02679-MCS-E Document 37 Filed 05/03/21 Page 4 of 6 Page ID #:972




1    exclude evidence that is not relevant to the allegations found in the parties’ pleadings.
2    See, e.g., Lloyd v. Pac. Elec. Ry. Co., 207 F.2d 662 (9th Cir. 1953). Here, Ms. Fractious
3    admits that she never informed USPS management of her own experiences with Mr.
4    Wysinger, nor did she personally witness the harassing conduct alleged by Plaintiff. She
5    cannot offer any testimony regarding USPS management’s knowledge of the alleged
6    harassment experienced by Plaintiff, the steps taken by USPS management to address the
7    alleged harassment, or whether those steps were reasonably calculated to end the alleged
8    harassment. Ms. Fractious’ testimony has no relation to any fact of consequence to the
9    jury’s evaluation and determination of the claims at issue in this matter.
10         In employment discrimination cases, evidence by lay witnesses of independent
11   harassing or retaliatory conduct by the same wrongdoer (“Me Too” evidence) is also
12   properly excluded under Federal Rules of Evidence 404(b). Rule 404(b) makes
13   inadmissible “[e]vidence of other ... wrongs, or acts ... to prove the character of a person
14   in order to show action in conformity therewith.” See also Krunosky v. Genesis Group
15   Restaurants, LLC, 2007 WL 3310648, *1 (S.D. Ala. Nov. 6, 2007) (“me too” evidence
16   excluded in limine under Rule 404(b) in employment discrimination case) (citing Denney
17   v. City of Albany, 247 F.3d 1172, 1189 (11th Cir. 2001).) Here, Plaintiff’s proffer of Ms.
18   Fractious’ testimony would effectively suggest to the jury that Mr. Wysinger harassed
19   Ms. Fractious in the past, and therefore must have harassed Ms. Ballard as alleged.
20         Furthermore, Federal Rule of Evidence 403 renders even relevant evidence
21   inadmissible “if its probative value is substantially outweighed by the danger of unfair
22   prejudice, confusion of the issues, or misleading the jury, or by considerations of undue
23   delay, waste of time, or needless presentation of cumulative evidence.” Fed. R. Evid.
24   403. It is squarely within the trial court’s discretion to perform a Rule 403 balancing test
25   and exclude evidence when the jury might give unfair or undue weight to the evidence or
26   might be confused as to the relevance of the evidence. Maddox v. City of Los Angeles,
27   792 F.2d 1408, 1417-18 (9th Cir. 1986).
28         The danger of undue prejudice to Defendant from Ms. Fractious’ proffered “Me
                                                  4
     Case 2:20-cv-02679-MCS-E Document 37 Filed 05/03/21 Page 5 of 6 Page ID #:973




1    Too” evidence is significant, as it will lead jurors into improperly lumping together
2    Plaintiff’s claims with those made by Ms. Fractious and imputing liability for actions not
3    at issue in this matter. Similarly, if Ms. Fractious is allowed to testify regarding her
4    alleged harassment, Defendant will then be placed in the position of either presenting
5    evidence to rebut the veracity of her claims, or of allowing the testimony to stand
6    unrebutted. The latter option would have an obvious prejudicial impact on the jury’s
7    consideration of the case, and the former would require Defendant to try multiple
8    harassment cases at the same time. For these reasons, the Ninth Circuit has found that
9    “Me Too” testimony is unduly prejudicial and thus inadmissible. Tennison v. Circus
10   Circus Enterprises, Inc., 244 F.3d 684, 690 (9th Cir. 2001) (finding that admitting “Me
11   Too” evidence of retaliatory conduct would recreate “mini trials” and result in undue
12   prejudice).
13         B.      If Permitted To Testify, Fractious’ Testimony Should Be Limited
14         If this Court is inclined to permit Ms. Fractious to testify, her testimony should be
15   limited to her recollections and experiences prior to the filing of the instant lawsuit.
16   Defendant has a good faith belief that, if permitted to testify, Ms. Fractious will discuss
17   actions taken, or not taken, by USPS management in relation to her harassment
18   complaint after she came forward during the course of this litigation. Such information is
19   irrelevant, inflammatory, and may relate to subsequent remedial measures.
20         First, Ms. Fractious is not the named Plaintiff in this matter. As such, steps taken
21   by the USPS to address or resolve any alleged harassment that Ms. Fractious
22   experienced is not at issue. Allowing Ms. Fractious to discuss remedial measure by the
23   USPS in relation to her claims would have the prejudicial and misleading effect on the
24   jury of suggesting that the USPS must justify not only its remedial actions towards
25   Plaintiff, but also toward Ms. Fractious.
26         Similarly, if the USPS has taken remedial efforts in response to Ms. Fractious’
27   claims, those actions fall directly within the Subsequent Remedial Measures provision of
28   the Federal Rules of Evidence. Specifically, Rule 407 prohibits use of evidence of
                                                   5
     Case 2:20-cv-02679-MCS-E Document 37 Filed 05/03/21 Page 6 of 6 Page ID #:974




1    subsequent remedial measures to prove negligence. Conversely, if the jury hears that the
2    USPS has not yet taken any remedial steps to address the harassment alleged by Ms.
3    Fractious, the jury may improperly hold that against the USPS and impute liability
4    without proper evidentiary support. Thus, even if deemed relevant, the testimony is still
5    inadmissible under Rule 407 or Rule 403.
6           For these reasons, Ms. Fractious should not be permitted to testify regarding any
7    remedial actions, or lack thereof, taken by USPS management to address her allegations
8    of harassment.
9    III.   CONCLUSION
10          For the reasons set forth above, Defendant respectfully asks that this Court
11   exclude the witness testimony of Delores Fractious, or limit her testimony as described
12   herein if permitted.
13
14     Dated: May 3. 2021                   TRACY L. WILKISON
                                            Acting United States Attorney
15                                          DAVID M. HARRIS
                                            Assistant United States Attorney
16                                          Chief, Civil Division
                                            JOANNE S. OSINOFF
17                                          Assistant United States Attorney
                                            Chief, General Civil Section, Civil Division
18
                                            /s/
19
                                            FATIMARGENTINA LACAYO
20                                          HILLARY BURRELLE
                                            Assistant United States Attorney
21
                                            Attorneys for Defendant, Louis DeJoy
22
23
24
25
26
27
28
                                                  6
